Citation Nr: 0416469	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-23 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to October 8, 1996, 
for the assignment of a 100 percent evaluation for 
schizophrenic reaction, paranoid type, with post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and R. B., Ph.D.




ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted entitlement to 
a 100 percent evaluation for schizophrenic reaction, paranoid 
type, with post-traumatic stress disorder (PTSD), effective 
from June 9, 1998.  

In a February 2001 decision, the Board determined that an 
effective date of October 8, 1996 was warranted for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected schizophrenic reaction, paranoid type, with 
PTSD.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
February 2002 Order, the Court vacated that portion of the 
Board's February 2001 decision which denied entitlement to an 
effective date prior to October 8, 1996 for the assignment of 
a 100 percent evaluation for service-connected schizophrenic 
reaction, paranoid type, with PTSD.  In May 2003, the Board 
remanded this matter to the RO for further consideration and 
development of the record.  The requested action has now been 
completed to the extent possible and this matter has been 
returned to the Board for further appellate consideration.  



FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.  

2.  In a November 1970 rating decision, the RO granted 
entitlement to service connection for schizophrenic reaction, 
paranoid type, evaluated as 50 percent disabling.  

3.  A VA medical record demonstrates that on June 6, 1984, 
the veteran sought treatment at a VA hospital.

4.  Private clinical records dated on June 6, 1984, and 
subsequently, demonstrate that the veteran was experiencing 
sleep difficulties, recurrent nightmares, flashbacks, panic 
attacks, bouts of anger and depression, suicidal thoughts, 
and hypervigilance.  

5.  In an October 2003 statement, a private licensed clinical 
psychologist stated that he had been treating the veteran 
since 1985 and that he could attest with some certainty that 
since 1985 the veteran had been permanent, stationary, and 
unable to work.  



CONCLUSION OF LAW

The criteria for an effective date of June 6, 1984, for the 
assignment of a 100 percent rating for service-connected 
schizophrenic reaction, paranoid type, with PTSD have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of the regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the veteran's 
claim.  The record contains the veteran's service medical 
records, all available VA treatment records, private 
treatment records, and testimony from the veteran and private 
clinical psychologist.  No additional pertinent evidence has 
been identified by the veteran as relevant to this issue.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for the assignment 
of a 100 percent rating for service-connected schizophrenic 
reaction, paranoid type, with PTSD.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, a RO letter dated in June 
2003 explained to the veteran what evidence had been 
received, what the veteran could do to help with his claim, 
and where to send any additional information or evidence.  
The Board recognizes that the RO letter fails to meet the 
requirements set forth by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); however, in light of the 
favorable outcome herein, the Board concludes that there is 
no prejudice to the veteran by proceeding with a decision in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim of 
entitlement to an earlier effective date was received in May 
1999.  Thereafter, that issue was denied.  Only after the 
rating action was promulgated did the AOJ, in June 2003, 
provide notice of the VCAA to the veteran.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Pelegrini, 17 
Vet. App. at 422.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
421.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error, 
particularly in light of the favorable outcome herein.  The 
Board notes that the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

The Board also notes that in Pelegrini, the Court held, in 
part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been substantially 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  As previously stated, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide this appeal 
would not be prejudicial error to the claimant.  

Analysis

Service connection for schizophrenic reaction, paranoid type, 
was established by a November 1970 rating decision and a 50 
percent disability evaluation was assigned, effective from 
January 28, 1970.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105(c) 
(West 2002).  In a February 1999 rating decision, the RO 
determined that a 100 percent rating was warranted for the 
veteran's service-connected schizophrenic reaction, paranoid 
type, with PTSD, effective from June 9, 1998.  In a February 
2001 decision, the Board determined that the proper effective 
date for the assignment of a 100 percent rating was October 
8, 1996.  The veteran contends that the proper effective date 
for the assignment of a 100 percent rating for service-
connected schizophrenic reaction, paranoid type, with PTSD, 
is June 6, 1984, the date of a VA hospital treatment record.  

The veteran's service connected schizophrenic reaction, 
paranoid type, with PTSD is rated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under the version of 
Diagnostic Code 9411 in effect during the time period in 
question, a 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).  The Board notes that the criteria under 
Diagnostic Code 9411 for a 100% rating have each been found 
to be an independent basis for granting a 100% rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application.  See 38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  See 38 U.S.C.A. § 5110(b)(2).  However, if 
the increase became ascertainable more than one year prior to 
the date of receipt of the claim, then the proper effective 
date would be the date of the claim.  In a case where the 
increase became ascertainable after the filing of the claim, 
then the effective date would be the date of increase.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).

38 C.F.R. § 3.155 provides that any communication or action 
indicating an intent to apply for one or more VA benefits may 
be considered an informal claim.  A report of VA outpatient 
or hospital examination or admission will be accepted as an 
informal claim for benefits.  The date of treatment will be 
accepted as the date of the claim.  Such reports must relate 
to examination or treatment of a disability for which service 
connection has previously been established.  See 38 C.F.R. 
§ 3.157.  

As previously noted, the veteran was service-connected for a 
schizophrenic reaction, paranoid type, in November 1970, 
effective from January 28, 1970, the day after his discharge 
from military service.  The medical evidence of record 
demonstrates that the veteran sought treatment at a VA 
hospital on June 6, 1984.  On that date, it was noted that 
the veteran had a history of drug abuse.  It was also noted 
that the veteran had combat experience in Vietnam and was 
service-connected for a psychiatric disability evaluated as 
50 percent disabling.  

Also of record are clinical notes of a private clinical 
psychologist, R. B., dated June 4 and 6, 1984.  These 
clinical records indicate that the veteran was brought in by 
his father on June 4, 1984.  At that time, the father 
reported that the veteran needed help and had not been 
himself since returning from Vietnam.  The veteran was 
referred to a VA hospital.  A clinical record entry dated 
June 6, 1984 indicates that the veteran was again brought in 
by his father.  The father reported taking the veteran to a 
VA emergency room because of nightmares and flashbacks.  He 
stated that the veteran had been numbing himself with 
marijuana and cocaine, but the VA did not admit him at that 
time.  

Additional clinical records from this same private 
psychologist dated from 1985 through 2003 are also of record.  
Clinical records dated in 1985 demonstrate complaints of 
recurrent nightmares, flashbacks, panic attacks, intrusive 
thoughts, hypervigilance, anger, and depression, as well as 
thoughts of suicide.  In an October 2003 statement, R. B., 
the veteran's private clinical psychologist, stated that he 
had seen the veteran briefly in 1984, and steadily since 
1985.  He stated that the veteran had always been disabled.  
The psychologist further stated that he could attest with 
some certainty to the fact that since 1985, the veteran had 
been permanent, stationary, and unable to work.  The opinion 
of the veteran's private psychologist is supported by a 
February 1999 statement of a VA psychologist, which states 
that the veteran had difficulty with concentration due to 
intrusive memories and insomnia after his discharge from 
service and his work record after discharge from military 
service reflected difficulty maintaining steady employment.  
The VA psychologist noted that the veteran had been 
terminated from at least five different positions due to 
irritability and repeated conflicts with customers and 
supervisors.  

Following a thorough review of the evidence of record, and 
with all reasonable doubt resolved in favor of the veteran, 
the Board concludes that an effective date of June 6, 1984 is 
warranted for the assignment of a 100 percent rating for 
service-connected schizophrenic reaction, paranoid type, with 
PTSD.  In reaching this decision, the Board finds that the 
June 6, 1984 VA treatment record amounts to an informal claim 
for an increased rating, particularly in light of the nature 
of the veteran's service-connected disability.  Private 
clinical records demonstrate reports of sleep difficulty, 
panic attacks, recurrent nightmares, intrusive thoughts, 
suicidal ideation, flashbacks, bouts of anger and depression, 
and hypervigilance at that time and within one year after the 
veteran's June 6, 1984 visit to a VA medical facility.  This 
evidence demonstrates that the process of substantial 
deterioration in the veteran's condition was set in motion 
about that time.  The Board notes that there is no VA medical 
evidence of record dated within one year prior to June 6, 
1984, nor were any private medical records received within 
one year prior to June 6, 1984.  Thus, an effective of June 
6, 1984 is warranted for the assignment of a 100 percent 
rating for service-connected schizophrenic reaction, paranoid 
type, with PTSD.  



ORDER

An effective date of June 6, 1984, is granted for the 
assignment of a 100 percent rating for schizophrenic 
reaction, paranoid type, with PTSD, subject to the 
controlling laws and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



